Citation Nr: 1507438	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL).

2.  Entitlement to service connection for perforation of right tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  During the hearing, the Veteran waived AOJ review the evidence the Veteran planned to submit to the Board following the hearing.  At the Veteran's request, the case was held in abeyance for 90 days; the Veteran submitted new evidence that has now been associated with the claims-file.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's bilateral sensorineural hearing loss (SNHL) is related to his exposure to noise trauma in service.

2.  Perforation of the right tympanic membrane was not manifested in service, and a preponderance of the evidence is against a finding that the Veteran's perforation of the right tympanic membrane is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing loss (SNHL) is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Service connection for perforation of the right tympanic membrane is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A December 2010 letter notified the Veteran of the information needed to substantiate and complete his service connection claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The December 2010 letter provided notice as to how VA assigns disability ratings and effective dates.  The VCAA notice was provided prior to the March 2011 RO rating decision on appeal; the notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist, the Veteran's service treatment records (STRs), pertinent post-service private medical records, and VA treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided a VA audiology examination in February 2011 to address the Veteran's bilateral hearing loss claim; the claim of entitlement to service connection for bilateral SNHL is being granted by the Board at this time.  The Veteran was not afforded a VA examination addressing the other specific issue of entitlement to service connection for perforation of the right tympanic membrane.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim of entitlement to service connection for perforation of the right tympanic membrane, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's perforation of the right tympanic membrane is not needed because the only evidence indicating such disability is related to service is his own general, conclusory lay statements.  He asserts the rupture of his right tympanic membrane occurred during his military service.  However, as will be explained below, injury or disease of the right tympanic membrane is shown not to have manifested during active duty service (the Veteran's pertinent in-service symptomatology was specifically attributed to SNHL while his tympanic membranes were repeatedly and consistently found to be intact and uninjured during service, including at separation).  Furthermore, there is no medical evidence of record regarding a nexus between the Veteran's ruptured right tympanic membrane and his military service.  Although his testimony suggests a continuity of hearing loss symptomatology since service, such was medically attributed to SNHL and the Veteran's tympanic membranes were repeatedly inspected and observed to be normal during service, including at separation.  The Veteran has not testified to the occurrence of any in-service injury to the tympanic membrane nor identified any symptomatology specific to right tympanic membrane injury (rather than SNHL).  As there is no indication of in-service incurrence of right tympanic membrane injury or some causal connection between right tympanic membrane perforation and service by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 Board hearing, the undersigned informed the Veteran of the elements necessary to substantiate a claim for service connection; the undersigned also suggested the submission of evidence to support his appeal (specifically discussing how an amendment to a private medical opinion could assist his claim, resulting in the Veteran submitting an updated private medical opinion in December 2014 supportive of the Board's award of service connection for SNHL in this case, discussed below).  His testimony reflects knowledge of the elements necessary to substantiate his claims.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

Following the hearing, the record was held open for 90 days for the submission of additional evidence; the Veteran submitted new evidence which has now been associated to the claims-file.  VA's duty to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both (emphasis added) that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

Certain chronic diseases (including organic diseases of the nervous system such as SNHL) may be service connected on a presumptive basis if they are manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  38 C.F.R. § 3.303(b)

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with, the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Id. at 157.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Sensorineural Hearing Loss

The Board finds that the evidentiary record in this case presents significantly conflicting indications, but the Board finds that resolution of reasonable doubt in the Veteran's favor allows for a grant of service connection for SNHL (but not for the perforation of the right tympanic membrane, discussed below, and any conductive hearing loss that may be specifically attributable to the perforation injury).

First, the Board must determine whether the Veteran has been diagnosed with SNHL in either or both ears.  The evidence of record clearly establishes that the Veteran is currently diagnosed with bilateral hearing; the hearing loss is shown to be SNHL in the left ear, and of "mixed" type in the right ear.  The evidence indicates that much of the right ear hearing loss is currently conductive hearing loss associated with the perforation of the right tympanic membrane, but the right ear mixed hearing loss is also shown to have an underlying SNHL component.  Evidence including a November 2014 report from the Veteran's private audiologist indicate that the Veteran has bilateral sensorineural hearing loss together with an additional conductive hearing loss of the right ear.  The February 2011 VA examination report indicates the VA examiner's finding that the right ear hearing loss is a mixed type, apparently with both a conductive and an SNHL component.  An October 2010 private audiology report describes that the Veteran "does have documented high frequency, sensorineural hearing loss which generally was symmetric."

The Board notes that the audiometric findings presented by the February 2011 VA examination report demonstrate hearing loss meeting the thresholds to be considered disabling for VA compensation purposes.  Because the Veteran's right ear hearing loss has both a sensorineural and a conductive component, the Board recognizes that it is not perfectly clear whether the sensorineural component of the right ear hearing loss, considered apart from the additional conductive hearing loss, would (if considered alone) meet the thresholds to be considered a disability for VA compensation purposes.  However, none of the evidence of record presents a basis for distinguishing the sensorineural and the conductive deficits in the right ear, and the February 2011 VA examiner presented no suggestion that the sensorineural component of the right ear hearing loss was too minimal or insignificant to be considered disabling for VA compensation purposes.  The October 2010 private audiology report suggests that the Veteran's underlying SNHL had been previously documented as symmetrical between the right and left ears.  The Board observes that the Veteran's February 2011 audiometric data for the right ear (reflecting the combined impact of the conductive hearing loss and SNHL) appear to well exceed the thresholds to be considered disabling for VA purposes.

The Board recognizes that additional audiometric testing may add more clarity to distinguishing the SNHL from the conductive hearing loss in the right ear.  However, under the circumstances of this case, the Board finds that the evidence currently of record reasonably indicates that the Veteran has a diagnosis of bilateral SNHL for the purposes of demonstrating the current existence of the disability for consideration of service connection.  Precise distinctions between the extent of hearing loss attributable to SNHL versus the conductive component in the right ear, to the extent such may be possible, will be appropriately completed in connection with the downstream matter of determining the appropriate disability rating for assignment.

Secondly, the Board must determine whether the evidence shows that the Veteran's SNHL had incurrence or aggravation during his military service.  The Board notes that there are indications of record that the Veteran experienced some symptoms of hearing loss prior to service, apparently associated with ear infections.  However, the Board finds that the health of the Veteran's hearing acuity must be presumed to have been sound at the time of his entrance to active duty service because the January 1968 pre-induction examination report shows no finding of hearing impairment and notes that the Veteran's ears and hearing were determined to be clinically normal at that time.  Furthermore, in light of the evidence during service of the Veteran experiencing significant symptoms of tinnitus and hearing loss following acoustic trauma, the Board finds that there is no clear and unmistakable showing that any hypothetically pre-existing hearing loss was not aggravated by service; thus, the presumption of soundness is not rebutted.  (Additionally, the evidence suggesting pre-service hearing loss due to infections does not clearly and unmistakably indicate that the symptoms of the pre-service ear infections were manifestations specifically of a chronic SNHL pathology rather than other types of hearing loss.)

As the Board concludes that the Veteran must be considered to have had sound health of hearing acuity at his entrance to active duty service, any evidence of SNHL manifesting during military service is potentially highly significant evidence indicative of in-service incurrence of SNHL.  The Board finds that the Veteran's recent testimony indicating that he had onset of SNHL during service is reasonably corroborated by the contemporaneous evidence presented in the STRs.  Of great significance is the fact that the Board finds that the Veteran was actually diagnosed with sensorineural hearing loss during his active duty service.  A handwritten November 1968 STR shows that the Veteran's complaints of "Tinnitus, hearing loss since basic [training]" was evaluated (including with audiometry) and the medical impression was "Mild N-S hearing loss AU."  The Board understands the notation to indicate that the competent medical professionals examined the Veteran and assessed that he had sensorineural ('N-S' denoting 'neurosensory') hearing loss in both ears ('AU' denoting 'auris uterque' or 'both ears').

Multiple October 1968 STRs show that the Veteran had ringing in his ears / tinnitus, and the Veteran has already been awarded service-connection for tinnitus.  The Board considers it noteworthy that both the February 2011 VA examination report and the January 2011 private audiologist report appear to describe the Veteran's service-connected tinnitus as associated with his SNHL pathology; the VA examiner endorsed finding "tinnitus as likely as not a symptom associated with the hearing loss," and the January 2011 private report refers to an assessment of "[b]ilateral sensorineural hearing loss tinnitus."  Considering these medical indications that the Veteran's tinnitus is associated with or a symptom of the SNHL pathology, the Board finds that the documented presence of the tinnitus during the Veteran's military service lends further supports towards finding that the accompanying hearing loss during military service was SNHL (as, indeed, it was diagnosed to be in November 1968).

The STRs present further indication of hearing loss during service.  Some unspecified ear complaint is strongly suggested by a June 1968 handwritten record showing physical examination of the Veteran's ear canals and tympanic membranes (found to be normal); the October and November 1968 STRs indicate that the Veteran's symptoms of hearing loss and tinnitus had begun during his basic training.  A December 1968 letter from the Veteran's private ear doctor clearly documents that the Veteran was "complaining of persistent tinnitus and hearing impairment since being exposed to the noise of firing practice in Basic Military Training."  The December 1968 letter stated that November 1968 audiometric testing, compared to March 1968 testing, revealed an upward shift in hearing thresholds for the right ear with the left being unchanged.  The private doctor opined that the Veteran was "susceptible to acoustic trauma, and has at the time of this examination a handicap in the right ear of 18% and in the left ear of 1.5%," and identified that "excessive noise such as gunfire" posed a risk to his hearing acuity.

The evidence in the STRs that weighs against the Veteran's claim for service connection for SNHL primarily features the January 1970 separation examination report that shows that the examiner found the Veteran's ears and hearing to be clinically normal, and shows audiometric data showing (relative to the audiometric data from the January 1968 pre-induction examination) slightly raised thresholds (lesser hearing acuity) in some frequencies but lower thresholds (greater hearing acuity) in most of them.  The suggestion of this evidence may be that any deterioration of the Veteran's hearing acuity during 1968 was temporary and acute in nature and had resolved prior to the time of his separation from active duty service.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  No conversions are needed in this case.  The handwritten (partially illegible) January 1968 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows (due to ambiguity in the handwritten numerals, the Board has expressed the data to reflect the ambiguity where appropriate):  

HERTZ

500
1000
2000
3000
4000
RIGHT
0 or 5
10
0
X
15
LEFT
10 or 15
10
0
X
15

The January 1968 report contains no speech recognition testing data.

The Board notes that the February 2011 VA examiner interpreted the handwriting on the January 1968 audiometric report as indicating the following:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
0
X
15
LEFT
15
10
0
X
15

However, the Board's review of the January 1968 handwritten data leads the Board to finds that the reported thresholds appear to have been lower (reflecting better hearing acuity at entrance, more favorable to the Veteran's claim) than the VA examiner's interpretation of the handwritten markings, as reflected above.  For the purposes of this analysis, the Board has accepted whichever among the reasonable interpretations of the handwritten markings is most favorable to the Veteran's claim.

The handwritten (but reasonably clear) November 1968 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
20
15
LEFT
25
20
15
10
15

The November 1968 report contains no speech recognition testing data.

The typed January 1970 audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows:  

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
X
5
LEFT
5
5
10
X
10

The January 1970 report contains no speech recognition testing data.

The Board's comparison of the January 1968 pre-induction audiometric data to the January 1970 audiometric data indicates a slight increase in hearing thresholds (worsened hearing acuity) for 2 of the 4 tested frequencies in the right ear and 1 of the 4 tested frequencies in the left ear.  The reports suggest lowered thresholds (improved hearing acuity) in 1 of the 4 right ear frequencies and 3 of the 4 left ear frequencies.  The Board notes that the January 1970 service examiner found that the Veteran's hearing was within normal limits and the February 2011 VA examiner found the same when reviewing the January 1970 report, while also commenting that there were no "significant" shifts in audiometric thresholds.

Nevertheless, the Board's analysis has not lost sight of the fact that the November 1968 audiometric data shows, at that time, increases (worsened hearing acuity) in most of the frequencies (all except for 4000 Hertz, which was unchanged) for both ears relative to the January 1968 pre-induction data.  Multiple thresholds, spanning both ears, had pertinent hearing thresholds above 20 decibels in November 1968, reflecting some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Regardless of the January 1970 audiometric data, the Board finds that it is shown that the Veteran's hearing acuity deteriorated during service in 1968 with the symptoms reported over some period of time (not strictly a brief episode of acute hearing loss) and that the hearing loss and tinnitus were expressly assessed to reflect manifestations of SNHL during service in November 1968.  Thus, setting aside for the moment the question of whether the in-service SNHL resolved during service or led to chronic residual disability, the Board finds that in-service incurrence of an SNHL pathology is shown in this case.

Finally, the Board turns to the question of whether the evidence of record shows a nexus between the Veteran's current SNHL and the SNHL that manifested during his active duty military service.  The January 1970 service separation examination report does not show SNHL at that time, suggesting that the prior in-service SNHL may have resolved without chronic disability.  Yet, the Board notes that SNHL (as an organic disease of the nervous system) is a chronic disability under the provisions of 38 C.F.R. § 3.309.  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  The regulations provide that when the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc. [or other chronic disease such as, in this case, SNHL]), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The diseases listed in § 3.309(a) will be accepted as chronic, even though diagnosed as acute because of insidious inception and chronic development, except: (1) Where they result from intercurrent causes, for example, cerebral hemorrhage due to injury, or active nephritis or acute endocarditis due to intercurrent infection (with or without identification of the pathogenic micro-organism); or (2) where a disease is the result of drug ingestion or a complication of some other condition not related to service.  Thus, leukemia [or other chronic disease such as, in this case, SNHL] will be accepted as a chronic disease whether diagnosed as acute or chronic.  38 C.F.R. § 3.307(b).

In this case, there appears to be a clear in-service diagnosis of SNHL, a qualifying chronic disability, with some arguable question as to whether the in-service SNHL was shown to be chronic during service.  However, the Board finds that the evidence of record reasonably establishes a nexus between the current SNHL and the in-service SNHL whether or not the Board were to find that such a finding of nexus were to be presumed.

The Board notes that there is no indication in the evidence of record of any post-service intercurrent cause of the Veteran's SNHL.  A November 2014 statement from the Veteran's private audiologist (correcting a previously noted medical statement that somewhat misstated a detail of the Veteran's military service) cites the Veteran's "history of noise exposure in connection with basic training and advanced infantry training," and expresses that the Veteran's diagnosed "[b]ilateral high-frequency sensorineural-hearing loss with tinnitus ..." is "an underlying hearing loss secondary to noise exposure in connection with basic training and advanced infantry training."  This private medical opinion is competent and probative evidence indicating an etiological link between the current SNHL and the Veteran's military service.  The private opinion cites an essentially adequate factual premise (the documented in-service noise exposure associated with the already service-connected tinnitus) despite the fact that it does not appear that the actual claims-file was available for the author's review.  The Board observes that the probative and persuasive value of the opinion is somewhat mitigated by the fact that the author did not address or explain the contrary indication of the January 1970 separation examination report that suggested that no hearing loss was manifested at that time.

However, the only medical opinion weighing against finding an etiological link is the February 2011 VA examination report with a somewhat self-contradictory, or at least unclear, rationale.  The February 2011 VA examiner found no link between the current SNHL and military service, citing that the puretone audiometric findings on the pre-induction and separation examination reports "were within normal limits and showed no significant threshold shifts."  However, the examiner does not acknowledge or address the in-service audiometry data from November 1968 showing higher thresholds at most frequencies accompanied by an actual written diagnosis of bilateral SNHL.  Furthermore, the February 2011 VA examiner does not reconcile the conclusion that the current SNHL was not incurred during service with the examiner's other conclusions that the current tinnitus was both (1) the result of military service, and (2) "a symptom associated with the hearing loss."  The Board finds that the examiner's medical opinions regarding tinnitus strongly suggest an etiological link between tinnitus and service (upon which service connection has been granted) as well as between the tinnitus and the SNHL; the Board finds that those opinions raise a need for the examiner to have acknowledged and addressed the fact that tinnitus and bilateral SNHL were diagnosed together during the Veteran's military service in order to persuasively rationalize a conclusion that the current SNHL (with the associated symptom of tinnitus) is unlikely to be etiologically linked to the military service.

The February 2011 VA examiner also cites "[t]he Veteran's report of his duties in the service" as a basis for concluding that SNHL is not due to service.  However, the VA examiner identically cites "[t]he Veteran's report of his duties in the service" as a basis for concluding that tinnitus was incurred during service.  The Board is unable to intuitively reconcile these two assertions, and the VA examiner provides no explanation for why the same in-service noise exposure would support finding in-service incurrence of tinnitus while simultaneously opposing a finding of in-service incurrence of SNHL.  Moreover, the VA examiner cites the Veteran's post-service occupational history as a basis for finding that military service was the most likely cause of tinnitus; there is no explanation or identification of any post-service intercurrent cause that might be more likely an etiological cause of SNHL than was the in-service noise exposure followed by in-service diagnosis of SNHL and tinnitus.  Finally, the VA examiner cites the Veteran's pre-service history of otitis media and other pre-service medical procedures, but the Board has concluded that the Veteran must be found to have been in sound health concerning his hearing acuity at entrance to military service; accordingly, the Board is unable to find persuasive value in the citation of pre-service medical history as an etiological factor in the Veteran's shown in-service SNHL.

The Board is unable to find that the negative medical opinion presents greater probative weight than the positive medical opinion.  Moreover, the Board's review of the evidentiary record and consideration of the Veteran's testimony reveals no reason to doubt the credibility of the Veteran's testimony suggesting a continuity of symptomatology since military service.  The Veteran's testimony has suggested that he was experiencing hearing loss problems around the time of his separation and that the problems have worsened over time since separation.  The Veteran's November 2010 claim for service connection actually indicates that the Veteran recalls his hearing loss symptoms dating back to 1966 and his December 2010 statement indicates hearing loss problems since childhood, with significant exacerbation during service and a continuing pattern of symptoms following service.  (As discussed elsewhere in this decision, the Board has concluded that a chronic SNHL pathology is not shown to have pre-existed his military service).  The January 1970 separation examination report is the most significant evidence weighing against finding that the Veteran's in-service SNHL has persisted with continuity of a recurring pattern of symptomatology to the present time (in that it shows no clinical findings of hearing loss at that time), but the Board observes that the report is otherwise somewhat ambiguous as to whether the Veteran was complaining of subjective hearing loss around that time.

In January 1970, the Veteran endorsed "hearing loss" in his report of medical history (reflecting all problems he either had at the time or had in the past) and the examining physician made a note: "Hearing loss as a consequence of ear infections when a child."  It is not entirely clear whether these notations reflected solely a history of symptomatology or rather were reflective of the Veteran's concerns around the time of his separation (other items were endorsed in the Veteran's report of medical history, but only hearing loss was remarked upon by the physician).  In any event, there is no evidence following separation from service that substantially contradicts the Veteran's testimony suggesting that he has experienced hearing loss symptoms, worsening over time, since military service.

Although the evidence is not entirely clear, the Board concludes that the preponderance of the evidence is not against a finding that the current SNHL is related to the SNHL diagnosed during military service.  The Board has considered that (1) both the in-service and the current SNHL diagnoses have been contemporaneously linked with the Veteran's service-connected tinnitus, (2) that SNHL is a recognized chronic disability and was expressly diagnosed during the Veteran's military service, (3) that a reasonably probative medical opinion opines that the current SNHL is linked to in-service noise exposure, and (4) that the Veteran's testimony regarding his service details are found credible and reasonably corroborated by other evidence.  The Board finds that the clinical findings from the day of the Veteran's January 1970 separation examination together with the February 2011 VA examiner's negative etiology opinion on the basis of a somewhat inadequate and contradictory rationale to not weigh against the claim to such a degree as to surpass the probative weight of evidence supporting the claim.

In sum, resolving reasonable doubt in the Veteran's favor as required, the Board finds that: (1) the Veteran currently has bilateral SNHL (in addition to a separate conductive hearing loss of the right ear), (2) he had bilateral SNHL during military service, and (3) that the current SNHL is at least as likely as not etiologically linked to the in-service SNHL.  Accordingly, the Board finds that service connection is warranted for bilateral SNHL (but not the right tympanic membrane perforation, as discussed below).

Perforated Right Tympanic Membrane

The Board finds that service connection for the Veteran's perforated tympanic membrane is not warranted because the evidence weighs against finding that the perforation of the tympanic membrane had incurrence during service or is etiologically related to his military service.

The Veteran's November 2010 claim for benefits indicates that he believes that his perforated right tympanic membrane is a disability that began in "7/10/68," during his active duty military service.  The Veteran indicated that he believed that the perforated right tympanic membrane had incurrence at the same time as his tinnitus, as he wrote the same date "7/10/68" as the date of onset he recalled for his tinnitus.  Significantly, however, the Veteran's STRs that document the initial treatment for his (service-connected) tinnitus show that his tympanic membranes were directly inspected and found to not be perforated at that time.  On October 12, 1968, the Veteran was seen for complaints of his ears ringing and a past medical history of otitis media was noted; at that time, physical examination featured inspection of his tympanic membranes and they were noted to be "thickened but not deteriorated."  If the Veteran's right tympanic membrane was perforated at that time, the Board finds it reasonable to expect that the direct medical inspection of the tympanic membrane would have revealed such an injury.  On October 14, 1968, the Veteran's ears were again evaluated in connection with his noted ongoing tinnitus; the report of this examination specifically features a finding that the Veteran's tympanic membranes "look normal" upon inspection.

The Veteran's STRs otherwise present contemporaneous documentation of the Veteran's health status throughout his active duty service with no indication of any perforation or injury to the right tympanic membrane.  The Board notes that there is substantial evidence of record indicating that the Veteran experienced ear infections with otitis media and associated medical problems prior to service including in private medical statements and symptom histories contained amongst the Veteran's STRs, but the Veteran's January 1968 pre-induction examination shows that his eardrums were evaluated as clinically normal (without "perforation") with no pertinent defects or abnormalities at that time.  (The "Eardrum" category on the examination forms specifically direct the examination to look for "perforation.")  Regardless of any pre-service problems with inflammation of the middle ear, the Board presumes that the Veteran's right tympanic membrane was in sound health at the time of his entrance to active duty service and, indeed, finds no suggestion that it had ever been perforated at any time prior to service.  The Board would consider any indication of the presence of a perforation of the right tympanic membrane during service to be significant evidence supporting this service-connection claim.  However, there is no competent evidence of the existence of a perforation of the right tympanic membrane at any time during the Veteran's military service.  Neither is there any suggestion that any otitis media actually manifested during the Veteran's active duty military service.

Although STRs include several references concerning his past history of otitis media, the attention paid to the concern is never accompanied by a suggestion of in-service otitis media nor any perforation of the right tympanic membrane.  Indeed, the Veteran's eardrums were examined and found to be normal in January 1968; a March 1968 letter from the Veteran's private ear doctor discussed that the Veteran had previously been treated for otitis media, but that his ears were "normal" at that time; a June 1968 medical note shows that the Veteran's tympanic membranes were examined and found to be "clear and intact" with "normal" ears; a November 1968 medical evaluation of the Veteran's symptom complaints of hearing loss and tinnitus revealed no tympanic membrane impairment; a December 1968 letter from the private ear doctor referred to current hearing loss complaints and past otitis media and clearly stated that the otitis media "appears quiescent now"; and the January 1970 separation examination report remarks upon hearing loss while showing that inspection of the eardrums (tympanic membranes) revealed normal health with no pertinent defects or abnormalities (including showing that they were without "perforation" as the examination worksheet directs the examiner to look for perforation).  The Board finds it reasonable to expect that a perforation of the right tympanic membrane would have been detected and noted during the various documented examinations of the Veteran's ears had such a perforation existed at that time.  Moreover, the Board finds it reasonable to expect that any manifesting pathology of the middle ear or tympanic membrane that may have been potentially linked to a later perforation of the right tympanic membrane would have been detected and noted during the examination of his ears had such a pathology been present.  The contemporaneous STRs are competent and probative medical evidence indicating that the Veteran's symptom complaints during military service did not involve any pertinent disease or injury to the right tympanic membrane.

The Board finds that the Veteran's testimony in the November 2010 claim for benefits that he recalls the onset of his perforation of the right tympanic membrane during service in July 1968 is not competent evidence with regard to the diagnosis of a perforation of the tympanic membrane.  The Veteran is competent to recall the lay-perceivable symptoms he experienced during service, but not to establish a diagnosis of a perforated right tympanic membrane to explain the symptoms.  The Board notes that the Veteran has not presented testimony establishing the occurrence of any distinct injury or symptomatology suggested to be specific to tympanic membrane perforation; the symptoms of tinnitus and hearing loss the Veteran has described are accounted for in the STRs and are medically attributed to appropriate diagnoses with tympanic membrane injury having been ruled out through medical inspection.  The Veteran's in-service symptom complaints were documented in the contemporaneous STRs and evaluated by competent medical professionals repeatedly, with all of the several documented inspections of the tympanic membranes revealing no pertinent defects and no perforations, including at the time of the January 1970 separation examination.

The Board observes that an August 2009 VA audiology report refers to a "myringectomy with ventilation tube insertion in approximately 1999" and "three ventilation tube insertions since 12/2008 - right ear" with examination of the right tympanic membrane noting "a white colored ventilation tube."  The October 2010 private audiology report also notes: "[h]e underwent tube placement several months ago for bilateral Eustachian tube dysfunction and he has a persistent right perforation."  Although not clear, to any extent that the evidence suggests that the Veteran's perforation of the right tympanic membrane is associated with a medical procedure performed at some point to relieve Eustachian tube pressure, such procedure clearly did not take place during the Veteran's military service.  In any event, the preponderance of the evidence shows that the Veteran's tympanic membranes were not perforated at any time during his active duty military service, nor was any disease of the tympanic membrane present during active duty service such that the possibility of an etiological link to a later perforation of the right tympanic membrane may be raised.  There is no medical opinion of record that indicates that an etiological link exists between the current perforation of the right tympanic membrane and military service; the medical opinion evidence of record includes support for finding a link between SNHL and military service (as discussed above), but does not include an indication of any basis for attributing right tympanic membrane perforation to military service.

In sum, the preponderance of the evidence is against finding that the current right tympanic membrane perforation had onset during military service or is otherwise etiologically related to military service.  The Board observes that service connection for SNHL is being awarded in the other section of this Board decision, and the Board has considered whether any theory of secondary service connection for the perforation of the right tympanic membrane may be raised by this development.  However, neither the evidence of record nor the Veteran's contentions suggest any manner by which the SNHL (an organic disease of the nervous system) could have caused or aggravated the physical perforation of the right tympanic membrane.  Accordingly, there is no secondary service connection theory of entitlement raised for consideration in this case.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for perforation of the right tympanic membrane.  Hence, the benefit of the doubt doctrine does not apply; the claim must be denied.


ORDER

The appeal seeking service connection for SNHL is granted, subject to regulations governing awards of monetary benefits.

Service connection for perforation of right tympanic membrane is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


